Citation Nr: 1628542	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  03-34 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral fifth toe disorder.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1964 to May 1967, and from February 1968 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for thoracic spondylosis and lumbar spine spondylosis (claimed as degenerative disc disease) was remanded in March 2014 along with the claim currently on appeal.  Following development conducted pursuant to the Board's March 2014 remand, the RO granted service connection for that disorder in a December 2014 rating decision.  Accordingly, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran further action is required.


REMAND

Remand is required in order to clarify and honor the Veteran's request for a hearing, and to comply with the terms of the March 2014 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, in his February 2005 substantive appeal, the Veteran requested that "a personal hearing be scheduled in regard to this appeal."  The RO sent a hearing notification letter to the Veteran in October 2006, but it was sent to an incorrect address.

In the March 2014 Board remand's sixth directive, the AOJ was asked to "contact the Veteran and ask him to clarify whether he wishes to testify before a hearing officer at the RO or before a Veterans Law Judge at the RO (either in person or via videoconference).  The Veteran's wishes with regard to a hearing must be documented, in writing, in the claims file...and he should be scheduled for any requested hearing."

In December 2014, the RO issued a Supplemental Statement of the Case without clarifying the type of hearing requested, or scheduling the hearing.  The Board attempted to clarify the type of hearing requested via a May 2016 letter, but the Veteran has not yet responded thereto.  Consequently, there remains a pending hearing request from February 2005 that needs to be fulfilled.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran to clarify whether he prefers a hearing before a hearing officer at the RO or a Veterans Law Judge at the RO (either in person or via videoconference).  The Veteran's wishes with regard to his hearing must be documented, in writing, in the claims file, and he should be scheduled for any requested hearing and notified of the same at his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




